                                     Case 18-16101-RBR               Doc 56             Filed 12/19/18     Page 1 of 3
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                            www.flsb.uscourts.gov
                                                CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                             Original Plan
                                                                    Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                        ■   5th                                     Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Rocheny Calix                                    JOINT DEBTOR:                                          CASE NO.: 18-16101-RBR
SS#: xxx-xx- 8399                                           SS#: xxx-xx-
I.          NOTICES
            To Debtors:           Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                  and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                  Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                  filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:         Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                  be reduced, modified or eliminated.
            To All Parties:       The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                  box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                ■    Included             Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                     Included         ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                    Included         ■   Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $625.40               for months    1    to 7     ;

                   2.   $1,959.10             for months    8    to 8     ;

                   3.   $2,440.51             for months    9    to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                                   NONE     PRO BONO
        Total Fees:               $4700.00            Total Paid:                $940.00           Balance Due:          $3760.00
        Payable             $115.54          /month (Months 1       to 7 )
        Payable             $702.40          /month (Months 8       to 8 )
        Payable             $43.25           /month (Months 9       to 60 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        Chapter 13 Attorney's Fee $3,500, Ch. 13 Adm Exps. $150, Motion to Value Personal Property $525, Motion to Modify $525

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                  NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: Fay Servicing, LLC ( POC # 3)
              Address: 3000 Kellway Dr., Ste.               Arrearage/ Payoff on Petition Date     $45,453.86
                       150
                                                            Regular Payment (Maintain)                     $264.90      /month (Months    1   to 7   )
                       Carrollton, TX 75006

LF-31 (rev. 10/3/17)                                                          Page 1 of 3
                                        Case 18-16101-RBR                Doc 56 Filed 12/19/18
                                                                          Debtor(s): Rocheny Calix
                                                                                                                  Page 2 of 3       Case number: 18-16101-RBR

         Last 4 Digits of                                       Regular Payment (Maintain)                         $356.20       /month (Months   8   to 8   )
         Account No.:                    0895                   Regular Payment (Maintain)                         $968.04       /month (Months   9   to 60 )
                                                                Arrears Payment (Cure)                             $165.19       /month (Months   1   to 7   )

                                                                Arrears Payment (Cure)                             $356.20       /month (Months   8   to 8   )

                                                                Arrears Payment (Cure)                             $845.03       /month (Months   9   to 60 )

        Other:

         ■   Real Property                                                             Check one below for Real Property:
                 ■ Principal     Residence                                              ■     Escrow is included in the regular payments
                       Other Real Property                                                    The debtor(s) will pay     taxes       insurance directly
         Address of Collateral:
         1700 NW 93 Terrace
         Coral Springs, FL 33071
             Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                            NONE
                   IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
                   SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
                   YOU PURSUANT TO BR 7004 AND LR 3015-3.
                   1. REAL PROPERTY:                ■   NONE
                   2. VEHICLES(S):                  NONE

         1. Creditor: Automotive Credit Corp.                  Value of Collateral:                  $3,295.00                        Payment
                      (Amended POC # 2)
                                                               Amount of Creditor's Lien:            $9,033.89     Total paid in plan:        $10,535.82
              Address: POB 2286
                       Southfield, MI 48037
                                                               Interest Rate:       5.50%                               $38.29      /month (Months    1 to 7 )
         Last 4 Digits of Account No.: 8399
                                                                                                                       $356.20      /month (Months    8 to 8 )
         VIN: WBXPA93406WG8425
                                                                                                                       $190.61      /month (Months    9 to 60 )
         Description of Collateral:
         2006 BMW X3 4D SAV 3.0i


         Check one below:
            Claim incurred 910 days or more pre-
            petition
            Claim incurred less than 910 days pre-
          ■
            petition
                   3. PERSONAL PROPERTY:                   ■   NONE
             C. LIEN AVOIDANCE                  ■   NONE
             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                distribution fom the Chapter 13 Trustee.
                       ■   NONE
             E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                fom the Chapter 13 Trustee.
                           NONE
                       ■   The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                           confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                           codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
LF-31 (rev. 10/3/17)                                                            Page 2 of 3
                                         Case 18-16101-RBR                 Doc 56 Filed 12/19/18
                                                                            Debtor(s): Rocheny Calix
                                                                                                            Page 3 of 3    Case number: 18-16101-RBR

                          Name of Creditor                 Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                          GFC Lending, LLC dba Go          5801                         2008 Acura TL Base 4D Sedan
                       1. Financial (POC # 1)

IV.         TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
            A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                      ■   NONE
            B. INTERNAL REVENUE SERVICE:                              NONE
              Total Due:                  $8,419.55              Total Payment                  $8,419.44
               Payable:                 $0.00         /month (Months       1       to 7 )
               Payable:                $10.00         /month (Months       8       to 8 )
               Payable:                $161.72        /month (Months       9       to 60 )
            C. DOMESTIC SUPPORT OBLIGATION(S):                             ■    NONE
            D. OTHER:              ■   NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS
                       Pay         $10.00        /month (Months       9        to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.            If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                     ■    NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                       ■   NONE
VII.        INCOME TAX RETURNS AND REFUNDS:                            ■   NONE
VIII.       NON-STANDARD PLAN PROVISIONS                          ■   NONE


                           PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                                 Debtor                                                             Joint Debtor
  Rocheny Calix                                                    Date                                                                  Date



  John D. Segaul                                      12/19/2018
   Attorney with permission to sign on                          Date
            Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                              Page 3 of 3
